 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
      UNITED STATES OF AMERICA,                                Case No. CR15-322-RSL
10
                            Plaintiff-Respondent,              ORDER DENYING MOTION
11
                       v.                                      FOR JUDICIAL
12                                                             RECOMMENDATION
      SEDRIC D. MCNEAIR,
13
                            Defendant-Petitioner.
14
15         This matter comes before the Court on defendant-petitioner Sedric D. McNeair’s motion
16 for a judicial recommendation of placement in a residential re-entry center for twelve months
17 preceding his release from confinement. Dkt. #30.
18         Mr. McNeair pled guilty to being a Felon in Possession of a Firearm on November 19,
19 2015. Dkt. #20. He was sentenced to 60 months imprisonment, followed by 3 years of
20 supervised release. Dkt. #29. His anticipated release date is January 27, 2020. See Dkt. #31 at 1.
21         The Director of the Bureau of Prisons (“BOP”) is required, “to the extent practicable, [to]
22 ensure that a prisoner serving a term of imprisonment spends a portion of the final months of
23 that term (not to exceed 12 months), under conditions that will afford that prisoner a reasonable
24 opportunity to adjust to and prepare for the reentry of that prisoner into the community.” 18
25 U.S.C. § 3624(c)(1). These conditions may include a community correctional facility. See id.
26 Mr. McNeair’s placement at a residential re-entry center is entirely within the discretion of the
27 Bureau of Prisons. See id. The Court appreciates Mr. McNeair’s desire to reintegrate
28
     ORDER DENYING MOTION FOR
     JUDICIAL RECOMMENDATION - 1
 1 successfully into society, but declines to issue a statement. See 18 U.S.C. § 3621(b). If Mr.
 2 McNeair does not ultimately receive a 12-month placement at a residential re-entry center, he is
 3 free to pursue appropriate BOP administrative remedies. See 28 CFR § 542 et seq.
 4         For the foregoing reasons, Mr. McNeair’s motion is DENIED.
 5         DATED this 7th day of November, 2018.
 6
 7
 8                                                          A
                                                            Robert S. Lasnik
 9
                                                            United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER DENYING MOTION FOR
     JUDICIAL RECOMMENDATION - 2
